                 Case 2:19-cr-00058-TLN Document 42 Filed 08/16/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00058 TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   DARNELL RAY OWENS,                                  DATE: August 19, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on August 19, 2021.

21          2.      By this stipulation, defendant now moves to continue the status conference until

22 November 4, 2021, at 9:30 a.m., and to exclude time between August 19, 2021, and November 4, 2021,

23 under Local Code T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     The government has represented that the discovery associated with this case

26          includes approximately 2,416 pages of documents including investigative reports, laboratory

27          reports, information regarding potential witnesses, and copies of letters that form the bases of the

28          charges in this case, as well as other letters and writing of the defendant. The government has


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00058-TLN Document 42 Filed 08/16/21 Page 2 of 3


 1        also produced approximately 260 recorded jail calls, constituting numerous hours of audio

 2        recordings. All of this discovery has been either produced directly to counsel and/or made

 3        available for inspection and copying.

 4                b)      Counsel for defendant desires additional time to review the discovery, consult

 5        with his client, conduct investigation and research related to the charges and to otherwise prepare

 6        for trial. Further, the government has extended a plea offer, and counsel for the defendant

 7        requires additional time to consult with his client regarding potential resolutions of the case and

 8        to conduct research into various matters that could potentially affect sentencing.

 9                c)       Defense counsel has also represented that defense counsel has consulted with an

10        expert to conduct an evaluation of the defendant for defense investigation purposes. Defense

11        counsel has represented that the expert has produced a written report to defense counsel.

12        Defense counsel requires additional time to review the expert’s report and to further investigate

13        and consult with the defendant regarding the evaluation and report.

14                d)      Defense counsel also requests this continuance on the grounds that a continuance

15        is necessary to ensure effective preparation and continuity of counsel. Defense counsel is

16        currently set to begin a separate trial in late September 2021 in the matter of United States v.

17        Kenneth Keyes, 2:17-cr-00188-JAM. Defense counsel estimates that this trial will take at least

18        four (4) weeks. Defense counsel will be required to spend much of his time between the date of

19        this stipulation and the trial date in preparation for trial.

20                e)      Counsel for defendant believes that failure to grant the above-requested

21        continuance would deny him the reasonable time necessary for effective preparation, taking into

22        account the exercise of due diligence, and would deny the defendant continuity of counsel.

23                f)      The government does not object to the continuance.

24                g)      Based on the above-stated findings, the ends of justice served by continuing the

25        case as requested outweigh the interest of the public and the defendant in a trial within the

26        original date prescribed by the Speedy Trial Act.

27                h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

28        et seq., within which trial must commence, the time period of August 19, 2021 to November 4,

     STIPULATION REGARDING EXCLUDABLE TIME                2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00058-TLN Document 42 Filed 08/16/21 Page 3 of 3


 1          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 2          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 3          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 4          interest of the public and the defendant in a speedy trial.

 5          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9

10
     Dated: August 13, 2021                                   PHILLIP A. TALBERT
11                                                            Acting United States Attorney
12
                                                              /s/ SHEA J. KENNY
13                                                            SHEA J. KENNY
                                                              Assistant United States Attorney
14

15
     Dated: August 13, 2021                                   /s/ JEROME PRICE
16                                                            JEROME PRICE
17                                                            Counsel for Defendant
                                                              DARNELL RAY OWENS
18

19

20
                                            FINDINGS AND ORDER
21
            IT IS SO FOUND AND ORDERED this 16th day of August, 2021.
22

23

24

25                                                               Troy L. Nunley
26                                                               United States District Judge

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
